DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Johnsen (U.S. Patent Application Publication 20070086569).
U.S. Patent Application Publication 20070086569

    PNG
    media_image1.png
    605
    881
    media_image1.png
    Greyscale


Abstract
A method of using a radiation system having a multileaf collimator ("MLC") to adjust for unevenness in the radiation emitted by the system is disclosed. By appropriately controlling the MLC in accordance with the invention the system can be operated without a flattening filter. In addition, the invention allows the system user to vary the radiation beam energy in the course of a single treatment, without the need to use or change flattening filters. A map of the uneven radiation beam intensity in the treatment area is obtained, and the map information is combined with a treatment plan to control movement of the leaves of the MLC such that each area receives the correct radiation dose.


As per claim 1, Johnsen discloses an apparatus comprising: 
a photon source (610) configured to emit a flattening filter-free photon beam; 
a multi-layer multi-leaf collimator1 (620) disposed between the photon source (610) and the treatment area of a patient; 
a control circuit (625) operably coupled to the multi-layer multi-leaf collimator (620) and configured to automatically arrange operation of some, but not all, of the layers of the multi- layer multi-leaf collimator to serve as a virtual flattening filter with respect to the flattening filter-free photon beam (see Abstract & selected Fig shown above).
As per claim 2, Johnsen discloses an apparatus wherein the control circuit (625) is configured to automatically arrange operation of some, but not all, of the layers of the multi-layer multi-leaf collimator to serve as a virtual flattening filter by automatically calculating at least one dynamic multi-leaf collimator motion pattern (see Abstract & selected Fig shown above).
As per claims 3-8, Johnsen discloses an apparatus further comprising: a user interface (630; see also para [0034])) operably coupled to the control circuit (625); and wherein the control circuit is further configured to receive, via the user interface, information that defines a treatment aperture for a layer of the multi-layer multi-leaf collimator that is not serving as the virtual flattening filter (see Abstract & selected Fig shown above).
As per claim 9, Johnsen discloses an apparatus, wherein the multi-layer multi-leaf collimator comprises a two-layer multi-leaf collimator (see footnote below).
As per claim 10-14, Johnsen discloses a method comprising the step(s) of: 
providing a photon source (610) configured to emit a flattening filter-free photon beam; 
providing a multi-layer multi-leaf collimator (620) disposed between the photon source (610) and the treatment area of a patient; 
using a control circuit (625) operably coupled to the multi-layer multi-leaf collimator and configured to automatically arrange operation of some, but not all, of the layers of the multi- layer multi-leaf collimator to serve as a virtual flattening filter with respect to the flattening filter-free photon beam (see Abstract & selected Fig shown above).
As per claim 15-19, Johnsen discloses a method further comprising: providing a user interface (630; see also para [0034])) operably coupled to the control circuit (625); receiving at the control circuit, via the user interface, information that specifies the treatment aperture (see Abstract & selected Fig shown above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See also U.S. Patent 4,868,843 (Fig.7), disclosure incorporated by reference (para. [0003])